Citation Nr: 9918330	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  98-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left ring finger 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1982 to 
August 1986.  He also served in the U.S. Naval Reserves from 
1986 to 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

Briefly, the veteran contends that he injured his back during 
a period of inactive duty training in 1987 or 1988 and that 
he injured his left ring finger during a period of active 
duty for training in 1990, 1991 or 1992.

The Board notes that, other than a period of active duty for 
training in July 1988, none of the veteran's periods of 
active duty for training or inactive duty training has been 
verified.  Although the record reflects that the RO has 
attempted to obtain verification of the veteran's dates of 
training in the U.S. Naval Reserves, the Board is of the 
opinion that further efforts should be undertaken.  The Board 
notes in this regard that the National Personnel Records 
Center in August 1998 suggested that the RO contact the 
Cleveland office of the Defense Finance and Accounting 
Service (DFAS) to obtain pay records of the veteran to aid in 
identifying his dates of active duty for training or inactive 
duty training; there is no indication that the RO has sought 
to obtain records from the referenced agency.
 
With respect to the veteran's low back disability, service 
medical records for June 1989, February 1990 and March 1991 
disclose complaints of low back pain, although no underlying 
pathology was identified.  On VA examination in May 1996 the 
veteran was diagnosed with several pathologies affecting his 
lower back.  At his June 1998 hearing before a hearing 
officer at the RO, the veteran testified that he injured his 
back while performing exercises during a period of inactive 
duty training and that he shortly thereafter sought medical 
treatment for this injury at the VA Medical Center (VAMC) in 
Columbus, Ohio.  The Board notes that the RO has not 
undertaken adequate efforts to obtain treatment records for 
the veteran from that facility for the period prior to 1994.  
The Board also notes that the veteran testified that he 
received workers' compensation benefits for injuries to his 
back which occurred in 1988 and 1989.

With respect to the veteran's left ring finger disability, 
service medical records disclose that the veteran was treated 
in June 1992 for complaints of pain and numbness associated 
with the digit.  Physical examination revealed no obvious 
deformity and was negative for any abnormalities other than 
diminished strength of the finger; he was diagnosed with 
musculoskeletal strain and issued a splint for support.  At 
the veteran's May 1996 VA examination he presented with a 
slight ulnar deviation of the digit, although the finger was 
otherwise described as clinically and radiologically normal; 
the veteran was diagnosed with left ring finger injury by 
history, and with probable intermittent arthralgia of the 
left ring finger.  The examiner notably did not address the 
etiology of any left ring finger disability.

Under the circumstances, the Board is of the opinion that 
further development is warranted prior to adjudication of the 
veteran's claims.  Accordingly, this case is REMANDED to the 
RO for the following actions:

1.  The  RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.  In any event, the RO 
should attempt to obtain treatment 
records for the veteran from the 
Columbus, Ohio, VAMC from 1987 to 
the present.

2.  The RO should obtain 
verification of the veteran's dates 
of active duty for training and 
inactive duty training.  With any 
necessary authorization, the RO 
should obtain any available pay 
records for the veteran from 1986 to 
1992 from the DFAS.

3.  After obtaining any necessary 
information and authorization from 
the veteran, the RO should attempt 
to obtain copies of the medical 
records pertaining to all workers' 
compensation claims filed by the 
veteran from 1988 to the present.

4.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
the veteran's low back and left ring 
finger disabilities.  All indicated 
studies, tests and evaluations 
should be conducted and the examiner 
is to set forth all findings in 
detail.  The examiner should be 
requested to provide an opinion with 
respect to each currently present 
low back disability and left ring 
finger disability as to whether it 
is at least as likely as not that 
such disability is etiologically 
related to the veteran's periods of 
service or were chronically worsened 
thereby.  The complete rationale for 
all opinions expressed should also 
be provided.  The claims folder, 
including a copy of this REMAND, 
must be made available to the 
examiner for review.  The 
examination report is to reflect 
whether a review of the claims file 
was made.  The examination report 
must be typed. 

5.  Thereafter, the RO should ensure 
that the requested development, 
including the medical examination 
and requested opinions, has been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the claims on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and afford the veteran and his 
representative an appropriate opportunity to respond.  

By this remand, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  The veteran is free to 
submit any additional evidence he desires to have considered 
in connection with his current appeal.  No action is required 
of the veteran until he is otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


